Exhibit 11
                                    GOVERNOR              GREG       ABBOTT



                                                                 FILED IN THE OFRCE OF THE
March 31, 2020                                                      SECRETARY OF STATE
                                                                       2i’t’4 O’CLOCK

                                                                                 12020

                                                                       Secreary of State
The Honorable Ruth R. Hughs
Secretary of State
State Capitol Room lE.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-14 relating to statewide continuity of essential services
        and activities during the COVID-19 disaster.

The original executive order is attached to this letter of transmittal.


Respectfully submitted,




                     In8

           Clerk to the Governor



Attachment




             POST OFFICE Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 foR RELAY SERVICES
                      xrcufhir Irbir
                                     BY THE
                          GOVERNOR OF THE STATE OF TEXAS

                                     Executive Department
                                         Austin, Texas
                                        March 31, 2020


                                     EXECUTIVE ORDER
                                          GA14

               Relating to statewide continuity of essential services aizd activities
                                 during the COVID-19 disaster.




WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March 13,
2020, certifying under Section 418.0 14 of the Texas Government Code that the novel
coronavirus (COVID- 19) poses an imminent threat of disaster for all counties in the State of
Texas; and

WHEREAS, the Commissioner of the Texas Department of State Health Services (DSHS), Dr.
John Hellerstedt, has determined that COVID-19 represents a public health disaster within the
meaning of Chapter 81 of the Texas Health and Safety Code; and

WHEREAS., I have issued numerous executive orders and suspensions of Texas laws in response
to the COVID-l9 disaster, aimed at protecting the health and safety of Texans and ensuring an
effective response to this disaster; and

WHEREAS, I issued Executive Order GA-08 on March 19, 2020, mandating certain obligations
for Texans in accordance with the President’s Coronavirus Guidelines for America, as
promulgated by President Donald J. Trump and the Centers for Disease Control and Prevention
(CDC) on March 16, 2020, which called upon Americans to take actions to slow the spread of
COVID-19 for 15 days; and

WHEREAS, Executive Order GA-08 is subject to expiration at 11:59 p.m. on April 3, 2020,
absent further action by the governor; and

WHEREAS, on March 29, 2020, to avoid scenarios that could lead to hundreds of thousands of
deaths, the President announced that, based on advice from Dr. Anthony Fauci and Dr. Deborah
Birx, the restrictive social-distancing Guidelines should extend through April 30, 2020; and

WHEREAS, DSHS Commissioner Dr. Hellerstedt and White House Coronavirus Response
Coordinator Dr. Birx say that the spread of COVID- 19 can be reduced by minimizing social
gatherings;, and

WHEREAS, on March 28, 2020, the U.S. Department of Homeland Security issued its Guidance
on the Essential Critical Infrastructure Workforce, Version 2.0, which provides an advisory list
of critical-infrastructure sectors, workers, and functions that should continue during the COVID
 19 response; and

WHEREAS, for state agencies and their employees and agents, the Office of the Attorney
General of Texas has advised that local restrictions issued in response to the COVD- 19 disaster
do not apply to restrict the conduct of state business; and

                                                                             FILED IN ‘r O- UF THE
                                                                                SECRETARY OF STATE
                                                                                   2. tfr\ O’CLOCK
                                                                                  MAR 3 1 2020
Governor Greg Abbott                                                         Executive Order GA-14
March 31, 2020                                                                               Page 2




   WHEREAS, all government entities and businesses should be allowed to continue providing
   essential services during the COVID-19 disaster, and all critical infrastructure should be allowed
   to remain operational; and

   WHEREAS, the “governor is responsible for meeting      .   the dangers to the state and people
                                                              .   .




   presented by disasters” under Section 418.011 ofthe Texas Government Code, and the
   legislature has given the governor broad authority to fulfill that responsibility; and

   WHEREAS, under Section 418.0 12, the “governor may issue executive orders          ...   hav[ing] the
   force and effect of law;” and

   WHEREAS, under Section 418.016(a), the “governor may suspend the provisions of any
   regulatory statute prescribing the procedures for conduct of state business ...if strict
   compliance with the provisions   ... would in any way prevent, hinder, or delay necessary action
   in coping with a disaster;” and

   WHEREAS, under Section 418.017(a), the “governor may use all available resources of state
   government and of political subdivisions that are reasonably necessary to cope with a disaster;”
   and

   WHEREAS, under Section 4 18.018(c), the “governor may control ingress and egress to and from
   a disaster area and the movement of persons and the occupancy of premises in the area;” and

  WHEREAS, under Section 418. 173, failure to comply with any executive order issued during the
  COVD-19 disaster is an offense punishable by a fine not to exceed $1,000, confinement in jail
  for a term not to exceed 180 days, or both fine and confinement.

  NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and authority
  vested in me by the Constitution and laws of the State of Texas, do hereby order the following on
  a statewide basis effective 12:01 a.m. on April 2, 2020, and continuing through April 30, 2020,
  subject to extension based on the status of COVLD-19 in Texas and the recommendations of the
  CDC and the White House Coronavirus Task Force:

      In accordance with guidance from DSHS Commissioner Dr. Hellerstedt, and to achieve
      the goals established by the President to reduce the spread of COVD-19, every person in
      Texas shall, except where necessary to provide or obtain essential services, minimize
      social gatherings and minimize in-person contact with people who are not in the same
      household.

      “Essential services” shall consist of everything listed by the U.S. Department of
      Homeland Security in its Guidance on the Essential Critical Infrastructure Workforce,
      Version 2.0, plus religious services conducted in churches, congregations, and houses of
      worship. Other essential services may be added to this list with the approval of the Texas
      Division of Emergency Management (TDEM). TDEM shall maintain an online list of
      essential services, as specified in this executive order and in any approved additions.
      Requests for additions should be directed to TDEM at EssentialServices@tdem.texas.gov
      or by visiting www.tdem.texas.gov/essentialservices.

      In providing or obtaining essential services, people and businesses should follow the
      Guidelines from the President and the CDC by practicing good hygiene, environmental
      cleanliness, and sanitation, implementing social distancing, and working from home if
      possible. In particular, all services should be provided through remote telework from

                                                                                     FILED IN THE OFFiCE OP ‘F
                                                                                        SECRETARY OF STATE
                                                                                      —    2FM       O1CLOcK
                                                                                            MAR 372020
Governor Greg Abbott                                                         Executive Order GA-14
March 31, 2020                                                                               Page 3




      home unless they are essential services that cannot be provided through remote telework.
      If religious services cannot be conducted from home or through remote services, they
      should be conducted consistent with the Guidelines from the President and the CDC by
      practicing good hygiene, environmental cleanliness, and sanitation, and by implementing
      social distancing to prevent the spread of COVID-19.

      In accordance with the Guidelines from the President and the CDC, people shall avoid
      eating or drinking at bars, restaurants, and food courts, or visiting gyms, massage
      establishments, tattoo studios, piercing studios, or cosmetology salons; provided,
      however, that the use of drive-thru, pickup, or delivery options for food and drinks is
      allowed and highly encouraged throughout the limited duration of this executive order.

      This executive order does not prohibit people from accessing essential services or
      engaging in essential daily activities, such as going to the grocery store or gas station,
      providing or obtaining other essential services, visiting parks, hunting or fishing, or
      engaging in physical activity like jogging or bicycling, so long as the necessary
      precautions are maintained to reduce the transmission of COVID- 19 and to minimize in-
      person contact with people who are not in the same household.

      In accordance with the Guidelines from the President and the CDC, people shall not visit
      nursing homes, state supported living centers, assisted living facilities, or long-term care
      facilities unless to provide critical assistance as determined through guidance from the
      Texas Health and Human Services Commission.

      In accordance with the Guidelines from the President and the CDC, schools shall remain
      temporarily closed to in-person classroom attendance and shall not recommence before
      May 4, 2020.

     This executive order shall supersede any conflicting order issued by local officials in
     response to the COVD-19 disaster, but only to the extent that such a local order restricts
     essential services allowed by this executive order or allows gatherings prohibited by this
     executive order. I hereby suspend Sections 418.1015(b) and 418.108 of the Texas
     Government Code, Chapter 81, Subchapter E of the Texas Health and Safety Code, and
     any other relevant statutes, to the extent necessary to ensure that local officials do not
     impose restrictions inconsistent with this executive order, provided that local officials
     may enforce this executive order as well as local restrictions that are consistent with this
     executive order.

  This executive order supersedes Executive Order GA-08, but not Executive Orders GA-09, GA-
  10, GA-li, GA-12, or GA-13, and shall remain in effect and in full force until April 30, 2020,
  unless it is modified, amended, rescinded, or superseded by the governor.



                                               Given under my hand this the 31st day of
                                               March, 2020.




                                               GREG ABBOTT
                                               Governor

                                                                                   FILED IN THE OFFICE OF THE
                                                                                      SECRETARY OF STATE
                                                                                        2 1’M      O’CLOCK

                                                                                         MAR 31 2020
Governor Greg Abbott    Executive Order GA-14
March 31, 2020                          Page 4




   ATTESTED BY:




  (RUTH R. HUGHS
   Secretary of State




                        FILED IN THE OFFCE OF THE
                          SECRETARY OF STATE
                            2. ?!4   O’CLOCK

                            MAR 3; 2020
